Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative on 7/27/2021.

The application has been amended as follows: 
	In claim 4, please insert --X2 in the formula (ii) each independently represent a divalent group having 1 to 20 carbon atoms and 0 to 6 oxygen atoms, the divalent group comprising at least one group selected from the group consisting of an aromatic hydrocarbon group, a saturated or unsaturated alicyclic hydrocarbon group, and a linear or branched, saturated or unsaturated aliphatic hydrocarbon group,-- directly after “wherein in the formula (ii), R12 represents H or CH3,”.

In claim 13, please insert --X2 in the formula (ii) each independently represent a divalent group having 1 to 20 carbon atoms and 0 to 6 oxygen atoms, the divalent group comprising at least one group selected from the group consisting of an aromatic hydrocarbon group, a saturated or unsaturated alicyclic hydrocarbon group, and a linear or branched, saturated or unsaturated aliphatic hydrocarbon group,-- directly after “wherein in the formula (ii), R12 represents H or CH3,”.

In claim 14, please insert -- X2 in the formula (ii) each independently represent a divalent group having 1 to 20 carbon atoms and 0 to 6 oxygen atoms, the divalent group comprising at least one group selected from the group consisting of an aromatic hydrocarbon group, a saturated or unsaturated alicyclic hydrocarbon group, and a linear or branched, saturated or unsaturated aliphatic hydrocarbon group,-- directly before “and p represents an integer of from 0 to 50;”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the compositions of claims 4, 13 and 14. In particular, the prior art fails to teach or suggest the combination of elements wherein the thermosetting resin B is a compound represented by formula (IV) or (V) and the mixed resin has an epoxy equivalent as claimed. Therefore, claims 4, 13 and 14 are allowed. Claims 3, 5-7, 12 and 15-20 depend from claim 4, 13 or 14 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 3-7 and 12-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
July 27, 2021Primary Examiner, Art Unit 1796